 

Exhibit 10.50

 

 [logo.jpg]

 

Credit Arrangement Letter

 

Date: May 20, 2016

 

Majesco

105 Fieldcrest Avenue, Suite # 208,

Edison, New Jersey - 08837, USA

 

Kind attention: Ms. Brindha Ramachandran

 

Dear Sir/Madam:

 

We refer to your request and subsequent discussions you had with us regarding
renewal of a Working Capital Limits for a total facility amount of USD
5,000,000.00 for your business requirements. ICICI Bank Limited, New York Branch
(the “Bank”) is pleased to sanction to your company, Majesco (the “Company”) a
Revolving Credit Facility to meet your working capital needs for a total
facility amount of USD 5,000,000.00 which shall be subject to the main terms and
conditions given below and set out in Appendix-I hereto which are deemed to be
part of this Credit Arrangement Letter (the “Letter”). The credit facility is
also subject to conditions to be contained in the transaction documents which
the Company shall execute with, and in favor of, the Bank.

 

Upon signing this Letter, the Company shall pay upfront to the Bank the total
amount of USD 50,000.00 (amounting to 1.00% p.a. of the total facility) as a
processing fee for the aforesaid facility.

 

If the attached terms of this Letter are acceptable to you, kindly confirm your
agreement by signing the copy of this Letter together with the attachments (each
page of which should be initialed on behalf of the Company) and returning them
to us. The credit facility will be available on due execution of all loan and
security documents. Those documents will include a requirement that your Board
of Directors adopt resolutions approving, among other things, the proposed
facility and the security granted therefor.

 

Please note that this communication should not be construed as giving rise to
any binding obligation on the part of the Bank until (i) you have returned the
duplicate copy of this Letter duly signed to evidence acceptance thereof and
(ii) signed / executed all of the agreements / documents in connection with the
aforesaid credit facility.

 

Unless the Bank receives the attached, duplicate copy of this Letter, duly
signed by you to indicate your acceptance hereof, within 15 days from the date
of this Letter and unless all of the agreements / documents are signed /
executed in respect of the credit facility within 60 days from the date of this
Letter, the offer contained herein shall automatically lapse without any further
communication from the Bank, unless the validity of the credit offer is
expressly extended / revived by the Bank in writing.

 

 - 1 - 

 

 

 [logo.jpg]

 

On behalf of the Bank, we are pleased to offer this credit facility and the Bank
looks forward to a strong and mutually profitable working relationship with your
Company and its Group.

 

Yours faithfully,

ICICI Bank Limited, New York Branch

 

/s/ Akashdeep Sarpal   By: Akashdeep Sarpal   Title: Joint General Manager  

 

We hereby confirm our acceptance of the terms of your offer of a USD 5.0 million
credit facility.

 

Majesco       By: /s/ Ketan Mehta   Title:   Chief Executive Officer   Date: 
May 20, 2016  

 

 - 2 - 

 

 

 [logo.jpg]

Appendix I

 

Majesco

 

Terms and conditions

 

1. Facility Revolving Facility (Working capital facility) 2. Proposed Limit
(“Limit”) USD 5.0 million 3. Existing Limit USD 5.0 million 4. Currency USD 4A.
Purpose Working capital requirements of the Borrower 5. Sub-limit(s) Nil 6.
Interchangeability Nil 7. Security

·     Exclusive first charge on Majesco (formerly Majesco Software Inc.’s, USA)
current assets including receivables.

·     Unconditional and irrevocable Corporate Guarantee of Mastek Limited
covering 110% of the facility including arrears of interest (if any)

 

The security shall be created in favor of the Bank / its trustees or agents and
shall be in a form and manner acceptable to the Bank.

 

The Borrower shall file particulars of charges with the UCC within the period
prescribed by law.

8. Margins   Book debts

Cover Period : 90 days

Margin*         : 25 %

*Excluding inter-company receivables.

9. Validity of facility Up to May 15, 2017 10. Tenor / Repayment schedule
Maximum tenor of each tranche: 360 days or up to validity period of facility,
whichever is earlier. 11. Interest

3M LIBOR + 375 bps p.a.

Interest would be payable monthly, on the last date of each month.

Interest will be calculated on 360 days basis.

12. Commitment Fee 0.25% p.a. of the unutilized amount, if the unutilized amount
is more than USD 2.5 million, payable quarterly. 13. Processing fee 1.00% p.a.
of the facility amount payable upfront. 14. Debt Servicing Reserve Account
(DSRA) Borrower agrees to place before first drawdown date, whichever is
earlier, a deposit in the form of DSRA with the Lender for the amount equaling
to USD 0.20 million over the tenor of the facility. 15. Draw-down

The amount shall be disbursed / drawn down in full or part, subject to a minimum
of USD 100,000.

 

Disbursement / drawdown under the facility will be subject to a written request
/ notice of two working days in advance.

16. Repayment Terms Amounts repaid will be available for further draw-down
subject to being within the amount sanctioned and expiry

 

 - 3 - 

 

 

 [logo.jpg]

 

    date of the facility. 17. Prepayment The Borrower shall be entitled to
prepay any of the outstanding tranches (in part or full) without any prepayment
penalty. 18. Event of default

Event of default

·     Cross default

·     Payment default

·     Misrepresentation

·     Insolvency or insolvency proceedings, save for an appropriate exception
for frivolous and vexatious proceedings

·     Cessation of all or substantial part of the business;

·     Illegality

·     Material covenant defaults

·     Judgment defaults

·     Expropriation of all or material part of the Borrower’s assets

·     Material contracts or securities becoming void or adversely limited.

·     Ownership/Management covenant default.

·     Non-submission or delayed submission of stock statement/borrowing base
certificate.

·     Non-submission or delayed submission of financial statements.

·     Irregular due to drawings beyond DP/Limit.

·     The borrower, any of its Group companies or Directors of those companies
are listed in OFAC, SEBI, RBI or other negative/ restricted lists.

 

Upon the occurrence of any event of default the Lender will be entitled to
cancel the Facility and demand an immediate repayment of outstanding amount of
the Facility and enforce the Security. The Lenders may at their discretion
provide cure period not exceeding 15 days for non-payment / non bankruptcy
related events of default that the Lender at its discretion may determine are
capable of being cured.

19. Default Interest Rate At all times during a default, principal, interest and
any other outstanding amounts shall bear interest at a rate per annum equal to
2.00 % in excess of the applicable interest rate. 20. Audit At the sole
discretion of Lender, the Lender in consultation with the Borrower will arrange
for a receivables audit once in a year. The costs of this audit will be paid by
Borrower. 21. Others

i A CA certificate confirming that all financial commitments including all forms
of guarantees are within the overall ceiling prescribed for overseas investment
by the Indian party i.e. within 400 % of the net worth of the Indian party, if
applicable.

ii In case of unhedged foreign currency exposure if any, the Bank reserves right
to increase the pricing of the facilities.

 

 - 4 - 

 

 

 [logo.jpg]

 

Operational terms and conditions

1. Periodicity of submission of information to the Bank Receivables Statement
The company will furnish on or before 15th day of the month, details of book
debts in the prescribed format. The receivable statement needs to be certified
by the company’s management.     Un-audited quarterly financial statements
Within 45 days of each calendar quarter end for the company signed by
management.     Audited / unaudited financial statements

1. Provisional : within three months from the close of the accounting year

 

2. Audited : within six months from the close of the accounting year

    Data required for renewal of credit limits. On or before the expiry of the
credit limits. 2. Sole banking arrangements All other terms and conditions shall
be as per the Credit Facility Agreement (CFA) to be executed between the company
and ICICI Bank Ltd.   3. Others

The Branch reserves the right to cancel the facility and demand full repayment
of the outstanding facility within 90 days if the borrower, any of its group
companies or directors of any group company are found to be on
negative/restricted lists issued by agencies such as Office of Foreign Assets
Control (part of US Treasury department), Securities & Exchange Board of India,
Reserve Bank of India, etc.

 

CA Certificate that all the guidelines regarding Indian JV/WOS abroad have been
followed/complied with it fall under the automatic route is to be provided.

 

Penal Rates

Sl. Nature of default (as applicable) Reckoning of penalty Penal interest rate
(p.a.) payable monthly 1.

Non-submission or delayed submission of stock statement

 

From the due date of submission (as per sanction terms) till the date of
submission, calculated on the fund based outstandings.

 

2%

2. Non-submission or delayed submission of financial statements / renewal data
From the due date of submission (as per sanction terms) till the date of
submission, calculated on the fund based outstandings.

 

 

2%

3. Irregular due to drawings beyond DP/Limit

a) Excess drawings -

Over Drawing Power

but within sanctioned limit

 

2%

b)  Excess over limit 2% c)  Continuously irregular for more than 45 days under
(a) or (b) above   2%

 

 - 5 - 

 